Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing RELIASTAR LIFE INSURANCE COMPANY Minimum Guaranteed OF NEW YORK Withdrawal Benefit Rider A Stock Company With Reset Option ( HEREINAFTER CALLED WE , US AND OUR ) The Contract to which this Minimum Guaranteed Withdrawal Benefit Rider (this Rider) is attached is hereby modified by the provisions of this Rider. The Rider's provisions shall control when there is a conflict between this Rider and the Contract. Any capitalized terms not defined in this Rider shall have the meaning given to them in the Contract. This Rider permits withdrawals up to a specified amount annually that are guaranteed until the death of the last Active Spouse (as defined below) and may provide for guaranteed payments in the event the Contracts Accumulation Value is reduced to zero, subject to the Riders terms, conditions and limitations. Benefits provided and charges made under the terms and conditions of this Rider are described below. This Rider will remain in effect until terminated under the conditions described below. I MPORTANT T ERMS An Ac tive Sp ouse is the person/people upon whose life and age Rider benefits are determined. On the Rider Date, there must be two Active Spouses who are married to each other and are either joint Owners or one Active Spouse is an Owner and the other is the sole primary Beneficiary. In order for an Active Spouse to mai ntain status as an Active Spouse, all of the following conditions must be met: Once a person loses status as an Active Spouse, the person may not regain status as an Active Spouse. No pe rson ca n become an Active Spouse after the Rider Date. The Owner, in the case of single ownershi p, may request that an Active Spouse no longer be deemed an Active Spouse by providing us notice at our Customer Service Center in a form satisfactory to us. In the case of custodial ownership, the custodial bene ficiary will be deemed to be the sole primary Beneficiary for purposes of this Rider. As used in this definition, married has the meaning given to it under federal law. The Contract means the Contract to which this Rider is attached. The term Cre dit is defined in the Contract or its Riders and Endorsements. If not defined in the Contract or its Riders and Endorsements, the Credit shall be zero. An E xcess W ithdrawal is an amount equal to the excess of the total Partial Withdrawals in a Contract Year over the then current MAW. The Growth Phase is the period of time beginning on the Rider Date and ending on the last Business Day immedia tely preceding the beginning of the Withdrawal Phase. The Reset Waiting Period is the minimum period of time required between each election of the MGWB Reset Option. The Reset Waiting Period is shown in the Contract Schedule. RLNY-RA-3029 1 The Withdrawal Phase begins as of the date of the first Partial Withdrawal under the Contract, other than withdrawals requested by the Owner for the payment of advisory fees to a registered investment advisor for advice provided on the selection and ongoing management of the funds underlying the Contract, or the Annuity Commencement Date, whichever occurs first. No additional Premium Payments are allowed under the Contract during the Withdrawal Phase. We may, however, at our sole discretion, waive this limitation. Any such waiver will apply to all issues of this Rider on a nondiscriminatory basis. The Maximum Annual Withdrawal or MAW is the maximum Accumulation Value that can be withdrawn from the Contract in any Contract Year without reducing the Rider benefit guarantees in future Contract Years. The Rider Date is the date this Rider becomes effective. The Rider Date is the same as the Contract Date unless a different Rider Date is shown in the Contract Schedule. I NVESTMENT O PTION C LASSIFICATIONS Accepted Funds, applicable to this Rider and existing on the Rider Date, are defined in the Contract Schedule. We may classify newly available investment options as Accepted Funds. We may reclassify an existing inve stment option as an Accepted Fund or remove such designation upon 30 days notice to you.
